Title: From Benjamin Franklin to John Jay, 30 March 1784
From: Franklin, Benjamin
To: Jay, John




Dear Sir,
Passy, March 30. 1784

Yesterday late in the Evening arrived here an Express from Congress with the Definitive Treaty ratified, which I enclose with the Resolutions, Proclamation, and the President’s Letter. The Congress anxious that the Ratification should arrive within the Term stipulated, dispatch’d it seems three Expresses, by different Vessels, with authenticated Copies. This came by the French Pacquet Boat; Major Franks sail’d before, with another, in a Ship for London. As the Term is long since expired, and I have already sent to Mr Hartley the Excuse for the Delay; and as Majr Franks may probably be arrived in London, and have delivered his Copy to Mr Laurence; and the Post going on Thursday; I hardly think it necessary to send an Express on the Occasion to London; but shall be glad of your Advice, and to consult with you on the Steps to be taken for the Exchange, in Case Mr Laurens has not already made it, which I wish he may, as it will save Trouble.

All the News I learnt from Col. Harmar who brought the Dispatch, is, that the Winter has been uncommonly severe in America; that the Pacquet Boat was long detain’d in New-York by the Ice; and that one which sail’d from hence in October, was lost on Long Island going in, some of the People and Passengers saved tho’ much frozen, others froze to death. With great Esteem, I am, Your most obedient humble Servant

B Franklin



The Post has the Mail with all the common Letters and the Dispatches for the Court. Our Express is a Day before him.— I have receiv’d no private Letters from any of my Friends.

His Excelly. John Jay Esqr


 
Endorsed: Doctr Franklin 30 march 1784
